Citation Nr: 0803275	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than June 18, 
1996 for an award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether there was clear and unmistakable error (CUE) in a 
January 1982 rating decision that denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for PTSD and 
assigned an effective date for service connection of June 18, 
1996.  In December 2003, the veteran testified at a hearing 
before the RO in Portland, Oregon.

In a September 2005 decision, the Board denied entitlement to 
an effective date prior to June 18, 1996, for the award of 
service connection for PTSD, based upon a contention of CUE 
in a January 1982 rating decision.  That September 2005 Board 
decision was vacated and remanded to the Board by the United 
States Court of Appeals for Veterans Claims (Court) in 
September 2006.  In February 2007, the Board remanded this 
case to the RO to ensure compliance with the September 2006 
Court Order; the Board instructed the agency of original 
jurisdiction to adjudicate the issue of whether an earlier 
effective date is warranted through application of the 
provisions of 38 C.F.R. § 3.156(c).

Unfortunately, as discussed below, the Board regrets that it 
appears further development of the evidence is required 
before an informed appellate review of this appeal may 
proceed.  In order to provide every consideration to the 
veteran's claim, the Board believes that another remand is 
necessary to clarify an essential ambiguity remaining in the 
medical evidence of record.

The Board acknowledges the veteran's claim of CUE in a 
January 1982 rating decision that denied entitlement to 
service connection for PTSD.  The CUE claim remains in 
appellate status, but it essentially constitutes an alternate 
theory for obtaining the same benefit sought through the 
contentions advanced regarding the law governing the 
assignment of effective dates.  The Board views these issues 
as overlapping and intertwined in a significant manner.  
Because adjudication of the earlier effective date issue 
being remanded may have an impact on the determination of the 
claim of CUE, the Board defers action on the CUE issue at 
this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is appealing for an earlier effective date for 
service connected benefits for PTSD.  The appellant's appeal 
encompasses two theories of entitlement to revision of the 
assigned effective date.  One theory is that such entitlement 
is warranted under application of effective date laws and 
regulations, and the second theory is based on an assertion 
of CUE in a January 1982 rating decision.

In this case, the claim of service connection for PTSD was 
granted in August 2002 on the basis of the receipt of new and 
material evidence, most significantly featuring newly 
obtained service records.  Thus, the Board has carefully 
considered the provisions of 38 C.F.R. § 3.156(c), which 
provides for retroactive evaluations when the new and 
material evidence consists of either supplemental reports 
from the service department, service records which had been 
misplaced and recently located, or corrections of errors by 
the service department. 38 C.F.R. § 3.156(c).  In reference 
to an award based on such additional records, this regulation 
provides that the effective date shall be the date 
entitlement arose, or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by the provisions of this part (of the 
regulation) applicable to the previously decided claim.  38 
C.F.R. § 3.156(c)(3).  

In this case, there is critical significance to resolving any 
ambiguity in the medical evidence of record regarding when 
the veteran's currently diagnosed PTSD was first shown to 
manifest.  There is potentially conflicting evidence 
regarding the timing of the onset of the veteran's PTSD prior 
to June 1996, and the Board finds that the findings of a 
medical report which may be supportive of the veteran's claim 
have not been adequately clarified in the record.

Specifically, the Board observes that a September 2001 VA 
examination report confirms a current diagnosis of PTSD and 
makes additional observations about the veteran's history 
which may or may not suggest onset of PTSD prior to June 
1996; these observations are not stated with adequate clarity 
for the purposes of this appellate review of the case.  The 
Board observes that the veteran's history, including as 
documented in his service medical records and from his 
testimony, was discussed in the September 2001 VA examination 
report.  The September 2001 VA examination report comments 
that "His in-service military record would seem to verify 
his subjective report of subjective distress" and notes 
documented symptoms including "anxiety, insomnia, 
forgetfulness, and lack of concentration."  The September 
2001 VA examination report also cites in-service documented 
prescriptions.  Finally, the report also discusses how that 
veteran's discussion of his symptoms and experiences during 
service satisfied essential DSM-IV criteria.

In the Board's view, it is not clear whether the September 
2001 VA examination report finds that the veteran's chronic 
PTSD symptoms are shown to have first manifested during his 
military service.  The discussion of the veteran's in-service 
symptoms may simply reflect that the examiner found evidence 
that the veteran was traumatized during service sufficiently 
to link any later onset of PTSD with that period of service; 
this is not interchangeable with a finding that chronic PTSD 
actually manifest during service.  The Board notes that PTSD 
is a pathology which may not necessarily manifest in chronic 
symptoms for many years following the occurrence of a 
traumatic stressor event.  The September 2001 VA examination 
report does not expressly find that the veteran's current 
chronic PTSD actually first manifested during his period of 
military service; but the Board believes that every 
consideration should be given to the possibility that the 
veteran's documented symptoms might, in context, support a 
competent medical determination that the veteran's PTSD was 
shown in service, or at any time after service but prior to 
June 1996.



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA PTSD examination.  If the author of the 
September 2001 VA examination report is 
available to conduct this examination and 
clarify the previous report, then that 
examiner should be sought to perform this 
new examination.  Otherwise, another 
qualified VA examiner should conduct the 
new examination.  It is imperative that 
the claims file be made available to the 
examiner and be reviewed in connection 
with the examination.  The RO should 
inform the examiner of the verified 
stressors.  The examiner should review the 
record, to include service records, and 
offer opinion as to the following:

What is the earliest date upon which it 
is clinically ascertainable that the 
veteran began to suffer from the 
symptoms of chronic PTSD related to the 
verified stressors.  As to the opinion 
offered by the examiner, the examiner 
should clearly indicate whether or not 
the opinions are based on history 
furnished by the veteran or on 
objective evidence in the claims file.

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO  should review the 
expanded record and determine if the 
veteran's claims on appeal can be granted.  
If any appeal remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



